

115 S894 ES: Hire Veteran Health Heroes Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 894IN THE SENATE OF THE UNITED STATESAN ACTTo identify and refer members of the Armed Forces with a health care occupation who are separating from the Armed Forces for potential employment with the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Hire Veteran Health Heroes Act of 2021.2.Identification and referral of members of the Armed Forces with a health care occupation for potential employment with the Department of Veterans Affairs during separation from the Armed ForcesSection 207 of the VA Choice and Quality Employment Act of 2017 (Public Law 115–46; 38 U.S.C. 7401 note) is amended to read as follows:207.Identification and referral of members of the Armed Forces with a health care occupation for potential employment with the Department of Veterans Affairs during separation from the Armed Forces(a)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall establish a program to identify and refer members of the Armed Forces with a health care occupation for employment with the Department of Veterans Affairs during the separation of such members from the Armed Forces.(b)Referral of interested individuals(1)In generalIf a member of the Armed Forces identified under subsection (a) expresses an interest in working in a health care occupation within the Department of Veterans Affairs, the Secretary of Veterans Affairs shall refer the member to a recruiter of the Department for consideration of open positions in the specialty and geography of interest to the member.(2)TimingAny referral of a member of the Armed Forces conducted under paragraph (1) shall be made not earlier than one year before the separation of the member from the Armed Forces.(c)Rule of constructionAny identification of a member of the Armed Forces under subsection (a) or referral of such member under subsection (b) shall not be construed as a guarantee of employment of such member with the Department of Veterans Affairs.(d)ReportsNot later than each of one year and two years after the date of the enactment of the Hire Veteran Health Heroes Act of 2021, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on the program established under subsection (a).(e)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives.(2)Health care occupationThe term health care occupation means an occupation for which an individual may be appointed for employment with the Department of Veterans Affairs under section 7401 of title 38, United States Code..Passed the Senate July 21, 2021.Secretary